Citation Nr: 1016470	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-19 515A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a right foot 
disability manifested by numbness.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 2003 to July 2004, 
and from February 2006 to February 2007.

This appeal to the Board of Veterans Appeals originally arose 
from an April 2007 rating action that denied service 
connection for sleep apnea, bilateral hearing loss, a right 
foot disability manifested by numbness, and right calf injury 
residuals.

In January 2010, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.  At the 
hearing, the Veteran withdrew his appeal with respect to the 
issue of service connection for right calf injury residuals.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the 
Board finds that all development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

In this regard, the Board notes that, in a July 2008 
statement, the Veteran requested a hearing before a decision 
review officer at the RO.  In an October 2008 statement, the 
Veteran again requested a RO hearing, and the record does not 
indicate that he ever withdrew his RO hearing request.  

To ensure full compliance with due process requirements, this 
case is hereby REMANDED to the RO via the AMC for the 
following action:

1.	The RO should schedule, at the first 
convenient opportunity, a hearing for 
the Veteran and any witnesses before a 
decision review officer at the RO.

2.	Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished and completed (to the 
extent possible).  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  

3.	Following satisfactory completion of 
the requested development and any 
further indicated development, the RO 
should then re-adjudicate the claims 
on appeal in light of all pertinent 
evidence and legal authority.

4.	If any benefit sought on appeal 
remains denied, the RO must furnish 
the Veteran and his representative an 
appropriate Supplemental Statement of 
the Case that includes clear reasons 
and bases for its determinations, and 
afford them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

